— Appeal from an order of the Family Court, Queens County, dated November 8, 1973, which, after a fact-finding determination, adjudged that appellant is a juvenile delinquent and placed him on probation for a period of one year. The notice of appeal is deemed amended so as to show that the appeal is from the above-mentioned order of adjudication and disposition. Order affirmed, without costs (People v McCaleb, 25 NY2d 394). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.